Order entered May 9, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01516-CR
                                      No. 05-12-01517-CR

                           KELLY MACK LAMBETH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                    Trial Court Cause Nos. 219-80060-2012, 219-80495-2012

                                           ORDER
        The Court REINSTATES the appeals.
        On April 23, 2013, we ordered the trial court to make findings regarding why appellant’s
brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the
appeals; (2) appellant is indigent and represented by court-appointed counsel Tim Avery; (3) Mr.
Avery explained the family matters caused the delay in filing appellant’s brief; and (4) Mr.
Avery indicated he could file appellant’s brief within forty-five days of the May 2, 2013 hearing.
        We ORDER appellant to file his brief by JUNE 14, 2013.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.
                                                      /s/   DAVID EVANS
                                                            JUSTICE